Citation Nr: 1336664	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for right (major) shoulder bursitis and tendonitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals evidence that is potentially relevant to the issue on appeal.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 percent for bursitis and tendonitis of his right (major) shoulder.  Before this claim may be properly adjudicated, the Board finds that a remand for additional development is warranted.

Specifically, the Board notes that no evidence has been added to the record since the August 2010 VA examination report and VA medical records.  

In an October 2013 informal hearing presentation, the Veteran's accredited representative has expressly stated that "[t]he veteran continues to assert that his right shoulder is more painful and continues to worsen, in both pain and range of motion."  

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his own statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, given the Veteran's reports of increased pain and limitation of motion, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's right shoulder disability.

Furthermore, the record reflects that the Veteran has received physical therapy for his right shoulder through the VA Outpatient Clinic in Rochester, New York, and that records from this or any VA medical facility were most recently obtained in August 2010.  While this case is on remand, the Veteran's VA medical records should be updated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA medical records, to include those from the VA Outpatient Clinic in Rochester dated from August 2010 to the present, and associate them with the claims file.   

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of the service-connected right shoulder bursitis and tendonitis.

The claims folders must be thoroughly reviewed by the examiner, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe the degree of disability present in the Veteran's right shoulder, to include range of motion reports and the degree at which the Veteran experiences pain, if any.  The examiner should comment on whether there is weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also describe the extent to which the Veteran's right shoulder disability interferes with his ability to work.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


